Citation Nr: 1725649	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-63 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran had active and honorable service with the United States Army from April 1962 to April 1964. The record shows that the Veteran was a sharpshooter during his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before this appeal can be decided. The Veteran had an in-service audiological evaluation in April 1962 (entrance) and February 1964 (separation), at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. Accordingly, audiometric data originally recorded using ASA standards are being converted in the present case to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
add
15
10
10
10
5
10
10


In light of the above, the Veteran's puretone thresholds during the April 1962 entrance examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
20
LEFT
30
25
25
25
20

The Veteran's puretone thresholds during the February 1964 separation examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
*
20
LEFT
30
25
25
*
20

Thus, service records show that that the Veteran entered and exited service with some form of hearing loss, with no apparent change in hearing acuity in-between. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). Given the impact of the Board's policy on the evidence of record, a new medical opinion is necessary to properly determine the nature and etiology of any hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a medical opinion from a physician with the appropriate qualifications to assess the nature and etiology of the Veteran's hearing loss and tinnitus. The new audiological examination results (see above) and claims file must be reviewed prior to expressing an opinion on the following questions:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's current bilateral hearing loss is related to in-service noise exposure or acoustic trauma? Please explain the reasons for your opinion, to include discussing: 

(i) the difference, if any, between the immediacy and progression of sensorineural hearing loss due to hazardous noise, acoustic trauma, and presbycusis;

(ii) whether the Veteran's current hearing loss conforms to the usual progression of hazardous noise or acoustic trauma related hearing loss; 

(iii) what role, if any, was played by civilian occupational noise exposure, recreational noise exposure, and age in his current hearing loss; and

(iv) why the Veteran's hearing loss is, or is not, a delayed onset to acoustic trauma or hazardous noise exposure in service.

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's current hearing loss was aggravated by (i.e., permanently worsened beyond natural progression) in-service noise exposure or acoustic trauma?

Please note, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Therefore, for purposes of this opinion, you must assume that the Veteran's audiograms indicates some measure of hearing loss because they show puretone thresholds of 25 decibels or higher at 500, 1000, 2000 and 3000 Hertz bilaterally. 

2. Is it at least as likely as not (50% probability or greater) that the Veteran's tinnitus was incurred in, or the result of in-service hazardous noise exposure or acoustic trauma? Please explain the reasons for your opinion.

3. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The clinician should avoid the use of vague, conclusory or equivocal language The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not," and is too speculative). If any of the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

